The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	The terminal disclaimer addresses the double patenting rejection and that rejection is withdrawn. 
	Applicant’s amendment addresses the claim objection and that claim objection is withdrawn.
	Applicant’s amendment addresses the 112 rejection and that rejection is withdrawn. 
	With regard to the art rejection, applicant argues that the claims are only marginally broader than in the issued patent.  Applicant argues that the “product catalog is resident in the local computer even before it is determined that a need may arise for a particular laboratory item.” Applicant further argues the various references individually and appears to be making an argument that the references are not related to an inventory management system. 
	With respect to the argument that the claims are only marginally broader than an issued parent patent, such an argument is does not indicate that the claims as currently pending are allowable.  With respect to applicant’s argument that the “product catalog is resident in the local computer even before it is determined that a need may arise for a particular laboratory item,” applicant’s claims have no such requirement and it is noted that a method claim does not include a specific order of steps when the claims do not impose specific order on the performance of the method steps.  See MPEP 2111.  With regard to arguing the references individually, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
And finally with regard to applicant’s argument that Wass and Postma are not inventory management systems, each system monitors the use and storage of items in inventory, and thus are inventory management systems.  Indeed as applicant states in his arguments: “In one embodiment, the system detects medical items in storage locations at the distribution center and reports removal of the medical items from the storage when the medical items are no longer detected in the storage locations. An inventory database system changes the status of the medical items removed from the storage locations in response to receiving a removal report (Wass, ¶[0015])”; “[t]he focus of this reference [Postma] is to "to efficiently utilize the medical devices and instruments and manage the one or more reagents, consumables or replenishable items." (Postma, ¶[0007])”; Lindsay: “The food products are scanned with a smart tag scanner prior to placing the products into storage. The user may be alerted if the retrieved information indicates that the food product being placed into storage has expired or is no longer fresh.”  All three of the references, according to applicant’s own citations refer to managing inventory of items and are therefore inventory management systems.  This argument is likewise not persuasive. 
Therefore, the 103 rejections are maintained. 		 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22-25, and 27-30 are rejected under 35 USC 103 as being unpatentable over US 2012/0101956 A1, Hyre et al. (hereafter Hyre) in view of 2011/0246215 A1, Postma et al. (hereafter Postma) and US 2010/0141457 A1, Wass et al. (hereafter Wass).

21. A method for laboratory information management, comprising: 
Operatively coupling a local computer to an inventory database and to a remote computer; (Hyre Fig. 1 and 2, a local computer that is connected to a remote computer and the computer has an inventory processing database; see also ¶31 memory components for storing data)
Providing a first portal at an entryway of a delivery location of a laboratory; an RFID scanner located at the receiving portal; (Hyre Fig. 3 discloses a receiving area, 306-308; see also ¶51 disclosing they are receiving portals)
Physically affixing a radio-frequency identification (RFID) tag to the at least one laboratory item or physically affixing the RFID tag to packing corresponding thereto, the at least one laboratory item and corresponding RFID tag defining a tagged item; (Hyre ¶40 discloses that pallets and items include RFID tags)
Providing an RFID scanner at the first portal and at a second portal; (Note this is addressed by the portals of Hyre and Wass below)
Automatically scanning, using the RFID scanners, the RFID tag of the tagged item as the laboratory item and affixed RFID tag passes through respective portals, and automatically transmitting information obtained from the RFID tag to the local computer; (Hyre ¶26 discloses an inventory controller that receives information from the inventory controller; see Fig. 1 disclosing that the inventory controller is coupled to remote controllers and scanners; see Fig. 2 for the coupling to an inventory database)
After approval of the purchase requisition, the local computer automatically generating a purchase based on the available laboratory items contained in the product catalog, the generated purchase order containing details of a plurality of laboratory items to be ordered, including a delivery location of the laboratory items to be ordered,; and (Hyre ¶21 discloses generating an order for items that includes shipping information)

Hyre does not disclose
Monitoring, using the local computer, an inventory database to determine if an amount of the at least one laboratory item is less than a predetermined amount based on a change in inventory caused by the tagged item passing through the respective portal; (Postma ¶42 discloses automatically generating an order when an item falls below a predefined threshold)
Generating, by the local computer, a purchase requisition corresponding to laboratory items, where an amount of the laboratory items has been determined to be less than the predetermined amount; (Postma ¶42 discloses automatically generating an order when an item falls below a predefined threshold)

It would have been obvious to have modified the system of Hyre to include the inventory monitoring and ordering system of Postma in order to ensure a constant, available supply of reagents and other consumable and replenishable items as taught by Postma. 

Although Hyre/Postma do not explicitly disclose
Obtaining, by the local computer, a product catalog containing information about available laboratory items to be ordered from vendors that supply the laboratory items;  
It would have been inherent/obvious to obtain a product catalog containing information about items that can be ordered from a vendor in order for a computing system to know which venders the item can be ordered from and would be a necessity in order to generate the purchase order in order to be able to generate a valid purchase order, otherwise the system would merely generate a purchase order without knowing if a product is available from a particular vendor.  Thus, obtaining the product catalog would have been inherent/obvious as a step in the automatic replenishment of Hyre/Postma. 

Hyre/Postma do not disclose
an RFID scanner located at a second portal; (Wass ¶43 discloses that the other location is a refuse container)
a used laboratory item having a corresponding RFID tag configured to be scanned by the RFID scanner at the exit portal to obtain information corresponding to the used laboratory item, and wherein the information obtained is provided to the local computer to update inventory information for the corresponding used laboratory item. (Wass ¶50 discloses the item passing through a detector in the refuse container)

It would have been obvious to have modified the system of Hyre/Postma to include the updated tracking as claimed in the invention in order to provide a system for tracking supplies as taught by Wass.  Although Hyre does not disclose specific aspects of tracking items once the items have been received from a vendor, it would have been obvious to repurpose the RFID tags used in Hyre for tracking order accuracy to also track the location and disposal of items within the receiving facility.  Moreover, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


22. The method of claim 21, including providing a long term storage room, wherein upon verifying that the tagged item is the same as the ordered laboratory item, the tagged item is transferred to the long-term storage room. (Hyre ¶19 discloses moving the item to a storage location within the facility)


As to claim 23
Hyre/Postma do not disclose the tagged item is passed near an RFID antenna during transfer to the long- term storage room; and the item information is transmitted along with item location information to the local computer in order to track the item's location within the laboratory.
Wass discloses 

23. The method of claim 22, further comprising:
the tagged item is passed near an RFID antenna during transfer to the long- term storage room; and (Wass ¶discloses storage cabinets that read the items within the cabinet)
the item information is passed along with item location information to the local computer in order to track the item's location within the laboratory. (Wass ¶37 discloses transmitting the item information to the system)

As to claim 24
Hyre/Postma do not disclose transferring the tagged item from the long-term storage room to another location within the laboratory; passing the tagged item near an RFID antenna during the transfer to another location; and transmitting the item information along with updated item location information to the local computer in order to track and update the item's location within the laboratory.
Wass discloses 
24. The method of claim 23, wherein:
the tagged item is transferred from the long-term storage room to another location within the laboratory; (Wass ¶39 discloses moving the item from the storage room to another room)
the tagged item is passed near an RFID antenna during the transfer to another location; and (Wass ¶41 discloses RFID readers in the procedure room)
the item information is transmitted along with updated item location information to the local computer to track and the item's location is updated within the laboratory. (Wass ¶41 discloses the usage of items in that room, thus the location of the item is updated)

As to claim 25
Hyre/Postma do not disclose wherein the another location is one of an laboratory instrument, a disposal unit, or an additional destination outside of the laboratory.
Wass discloses
25. The method of claim 24, wherein the another location is one of an laboratory instrument, a disposal unit, or an additional destination outside of the laboratory. (Wass ¶43 discloses that the other location is a refuse container)

As to claim 27
27. The method of claim 23, wherein:
Hyre/Postma do not disclose the tagged item is transferred from the long-term storage room to a disposal unit associated with the laboratory; the tagged item is passed near an RFID antenna associated with the disposal unit during the transfer to the disposal unit; and the item information is transmitted along with updated item location information to the local computer, wherein tagged items transferred to the disposal unit are decremented from an inventory database maintained on the local computer.
Wass discloses 
transferring the tagged item from the long-term storage room to a disposal unit associated with the laboratory; (Wass ¶43 discloses moving the item from storage to disposal after use)
passing the tagged item near an RFID antenna associated with the disposal unit during the transfer to the disposal unit; and (Wass ¶50 discloses the item passing through a detector in the refuse container)
transmitting the item information along with updated item location information to the local computer, wherein tagged items transferred to the disposal unit are decremented from an inventory database maintained on the local computer. (Wass ¶52 discloses updating the inventory status) 

28. The method of claim 21, wherein the local computer monitors an inventory database located on the local computer in order to determine the number of tagged items of a particular kind are in the laboratory, (Postma ¶41 discloses keeping track of the number of items in stock)
and wherein a purchase requisition is generated when an amount of tagged items drops below a predetermined level in order to notify laboratory personnel that a purchase order needs to be generated for more tagged items. (Postma ¶42 discloses automatically generating an order for the items)

29. The method of claim 29, wherein a laboratory instrument monitors an amount of a tagged item of a particular kind, (Postma ¶41 discloses keeping track of the number of items in stock)
and wherein a replenishment list is generated when the amount of the tagged item drops below a predetermined level in order to notify laboratory personnel that additional tagged items need to be delivered to the laboratory instrument. (Postma ¶51 discloses automatically generating a request for replenishable items; note this is given little patentable weight as the laboratory instrument is not part of the system)

30. The method of claim 21, wherein remote computer generates an the advance shipping notice containing one of a globally unique product identifier, a product description, and a globally unique carton or overpack identifier, a lot number, a manufacturing date, a shipping date, a target delivery date, and a manufacturer name. (Hyre ¶¶63-64 discloses information in advance shipment data including product identifier; note this is given little patentable weight as the remote computer is not a part of the system.)

Claim 26 is rejected under 35 USC 103(a) as being unpatentable over Hyre, Postma, and Wass in further view of US 2004/0100380, Lindsay et al. (hereafter Lindsay).

Hyre, Postma, and Wass do not disclose wherein tagged items are checked against available items for a "best-pick" decision based on expiration, lot information, or item status of the transferred tagged item.
Lindsay discloses 
26. The system of claim 24, wherein transferred tagged items are checked against available items for a "best-pick" decision based on expiration, lot information, or item status of the transferred tagged item.  (Lindsay ¶60 discloses recommending a product based on the age)

It would have been obvious to modify the system of Hyre/Postma/Wass to include the recommendation system of Lindsay to ensure products sell (or are used) prior to an expiration date where the product would then become unusable as taught by Lindsay.  Moreover, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-81096763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684